Citation Nr: 0810067	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  00-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chronic otitis media has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

In October 1969, the RO denied the veteran's claims for 
service connection for tinnitus and an ear disorder.  The 
veteran appealed and the Board of Veterans' Appeals (Board) 
continued the denial in a decision dated in March 1971.

These matters come before the Board on appeal from a March 
1999 rating decision in which the RO declined to reopen the 
veteran's claims for service connection for chronic otitis 
media and for tinnitus, as well as denied the veteran's claim 
of service connection for hearing loss.  In March 2000, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in April 2000, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in June 2000.

In August 2002, the veteran testified during a video 
conference hearing before an Acting Veterans Law Judge (VLJ); 
a transcript of that hearing is of record.  

In April 2003, the Board undertook additional development of 
the claims under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect.  However, the provisions 
of 38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was later 
held to be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, in November 2003, the Board 
remanded these matters (although mistakenly only one of the 
issues was listed on the title page) to the RO for completion 
of the requested development.  In a January 2007 supplemental 
SOC (SSOC), the Appeals Management Center (AMC) in 
Washington, D.C. continued the denial of the claim for 
service connection for bilateral hearing loss.

In response to the Board's April 2007 letter apprising the 
appellant that the acting VLJ who presided at his August 2002 
hearing was no longer employed with the Board, and informing 
him of his right to another hearing, the veteran indicated 
the following month that he wanted another hearing before a 
Veterans Law Judge at the RO.

In June 2007, the Board again remanded these matters to the 
RO for further action, to include scheduling another Board 
hearing at the RO and the issuance of an SSOC on the issues 
of whether new and material evidence had been presented to 
reopen claims for service connection for chronic otitis media 
and tinnitus.  After accomplishing the requested action, the 
RO continued the denial of the petition to reopen claims for 
service connection for chronic otitis media and tinnitus (as 
reflected in a July 2007 SSOC) and returned these matters to 
the Board for further appellate consideration.

In February 2008, the veteran testified during a hearing 
before the undersigned held at the RO; a transcript of that 
hearing is of record.  After the hearing, the veteran 
submitted additional evidence, including definitions of 
different ear disorders and private medical records of 
treatment for his hearing, along with a waiver of initial RO 
consideration of the additional evidence.  The Board accepts 
this additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2007).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In March 1971, the Board denied the veteran  ervice 
connection for a nervous disorder, pharyngitis, tinnitus and 
an ear disorder.

3.  Although some of the additional evidence associated with 
the claims file since the Board's March 1971 denial was not 
previously before agency decision makers, none of it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
chronic otitis media.

4.  New evidence added to the record since the March 1971 
Board decision, when considered by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for tinnitus.

5.  No tinnitus was shown in service, and competent evidence 
does not establish a medical nexus between tinnitus and the 
appellant's service.

6.  Although the veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of bilateral 
hearing loss for many years after service, and the only 
competent, objective opinion to address the question of 
whether there exists a nexus between alleged in-service noise 
exposure and any current hearing loss disability is not 
supportive of the claim.


CONCLUSIONS OF LAW

1.  The Board's March 1971 denial of the veteran's claim for 
service connection for a nervous disorder, pharyngitis, 
tinnitus and an ear disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2007).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
chronic otitis media are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001)).

3.  Pertinent to the claim for service connection for 
tinnitus, new and material evidence has been received since 
the Board's March 1971 denial; hence, the criteria for 
reopening that claim are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the matters now before the Board, most of the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the March 1999 rating action on appeal.  In 
this case, such makes sense, inasmuch as the March 1999 
rating decision on appeal was issued prior to the enactment 
of the VCAA in November 2000.  A June 2002 post-rating letter 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen his claims for service connection for chronic otitis 
media and tinnitus and what information and evidence was 
needed to substantiate those claims on the merits.  An April 
2004 post-rating letter provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for service connection for hearing 
loss.  Both letters provided notice to the appellant 
regarding what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA.  While the June 2002 letter did not provide 
notice of the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims, 
the April 2004 letter provided such notice to the appellant.  

Further, while the June 2002 letter did not provide the 
appellant with the then statutory definition of what 
constitutes new and material evidence, the Board notes that, 
consistent with Kent, a January 1999 letter from the RO had 
explained what constitutes new and material evidence to 
reopen his claims for service connection for chronic otitis 
media and tinnitus and notified the veteran of the basis for 
the Board's previous denial.  A March 2006 letter also 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the January 2007 
SSOC and the July 2007 SSOC reflect readjudication of all 
three claims on appeal.  Hence, the appellant is not shown to 
be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

As regards VA's duty to assist a claimant, the record also 
reflects that VA has made reasonable efforts to obtain or to 
assist in obtaining all relevant records pertinent to the 
matters on appeal.  Pertinent evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service private medical records; VA inpatient 
treatment records from a VA hospital in Chicago; as well as 
reports of VA examinations.  Also of record and considered in 
connection with these claims are the transcripts of the 
veteran's August 2002 and February 2008 Board hearings, as 
well as various written statements by the veteran and his 
representative, on his behalf.  The Board notes that the AMC, 
in an April 2004 letter to the appellant, attempted to obtain 
the addresses of several private physicians who treated the 
veteran in the 1950s and 1960s.  However, the record also 
shows that the veteran responded in October 2005 that he had 
no further information about those physicians.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II. Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).




A.	Petition to Reopen Claims for Service Connection for 
Chronic Otitis Media and for Tinnitus

The veteran's claims for service connection for chronic 
otitis media and tinnitus previously were considered and 
denied.  In an October 1969 decision, the RO denied the 
veteran's claim for service connection for a nervous 
disorder, pharyngitis, tinnitus and ear disorder.  The Board 
affirmed that denial in its decision dated in March 1971.  
The evidence of record then consisted of the veteran's 
service medical records, VA inpatient medical records, the 
report of a VA examination, and three signed statements from 
private physicians.

The service medical records show that in November 1953 the 
veteran was given eardrops when treated, apparently, for a 
sore throat and a cold.  A December 1953 record refer to a 
diagnosis of otitis media in the veteran's right ear and use 
of ear drops in that ear after an episode of right ear 
discharge.  January 1954 records note treatment, such as 
irrigating the ear, and chronic otitis media (with the rest 
of the record illegible).  

May 1955 VA inpatient treatment records reflect treatment for 
a possible appendicitis or ulcer without any notations 
related to the issues on appeal.  

The report of the July 1969 VA ear, nose and throat 
examination notes that the veteran complained of bilateral 
tinnitus, but mostly to the right side.  It was noted that 
the veteran could hear well.  The impression of the VA 
examiner was tinnitus aurium and chronic pharyngitis.

An April 1970 statement signed by a physician at a Puerto 
Rican hospital reveals that the veteran had received medical 
treatment there for three years and was diagnosed with an 
episode of otitis and an episode termed a nervous breakdown.  

In an April 1970 signed statement, I.M., M.D., a private 
physician in Puerto Rico, certified that he had treated the 
veteran since 1966 for tinnitus, ear aches, severe headaches 
and extreme nervousness.  The statement notes that the 
veteran said he felt occasional dizziness while in service 
after a few injections of probably penicillin and 
streptomycin.

In an April 1970 signed statement by A.T.-M., M.D., another 
private physician in Puerto Rico, indicated that he had 
treated the veteran since 1967 for chronic pharnyngitis, 
which affected the Eustachian tubes causing the veteran's 
tinnitus.

In its March 1971 decision, the Board denied the veteran's 
claim for service connection for a nervous disorder, 
pharyngitis, tinnitus and ear disorder on the basis that 
service medical records did not refer to tinnitus and that 
the veteran had recovered from acute and transitory episodes 
of otitis media and otitis externa in service.  The Board 
held that tinnitus and any ear disorder were not incurred in 
or aggravated during a period of service.  

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1100.  As reconsideration of the 
March 1971 Board denial has not been ordered, and no other 
exception to finality applies, that decision is final as to 
the evidence then of record.  

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied, if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed his current claims for service connection 
for chronic otitis media and for tinnitus in November 1998.

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in March 1971).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the new and material analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the March 1971 Board decision, evidence added to the 
claims file pertinent to the veteran's claims for service 
connection for chronic otitis media and for tinnitus 
primarily consist of: private medical records dated between 
January 1972 and January 1999, especially audiograms from the 
veteran's employer; private medical records from the Speech 
and Hearing Center in San Juan dated in October 1990 which 
state the veteran complained of hearing loss and tinnitus 
from his time in service; a January 1997 written statement 
and records from Dr. A.N.B. which note hearing loss, vertigo, 
and tinnitus developed from exposure to high frequency noise 
during service training; private medical records dated 
between June 2003 and January 2006 from Dr. A.P.V., which 
show treatment for vertigo but do not include any 
audiological findings; the report of a December 2006 VA 
examination for hearing loss; information about ear diseases 
from an unidentified treatise; private medical records dated 
in May 2001, December 2001 and February 2008 (some in 
Spanish) concerning treatment for hearing loss; and 
transcripts of his Board hearings dated in August 2002 and 
February 2008.

As regards the claim for tinnitus, clearly, the evidence 
received into the claims file since 1971 is new in the sense 
that it was not previously before agency decision makers.  
The Board also finds that Dr. A.N.B.'s January 1997 written 
statement that the veteran developed tinnitus as a result of 
his exposure to high frequency noise in service is material 
for purposes of reopening.  The new evidence suggests a 
possible nexus between current symptoms and service.

The Board points out that, with respect to claims to reopen 
filed prior to August 29, 2001, the evidence to reopen must, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  As the Board finds that the newly 
received evidence, discussed above, meets this requirement, 
the Board, in turn, finds that new and material evidence to 
reopen the claim for service connection for tinnitus has been 
received.  The claim for service connection, on the merits, 
is addressed below.

As regards the claim for chronic otitis media, clearly, as 
indicated above, the medical evidence received since the 
March 1971 Board denial includes no medical comment or 
opinion that the veteran's chronic otitis media was incurred 
in or aggravated by service.  As such, while new in the sense 
that it was not previously considered by adjudicators, the 
evidence is not so significant that it must be considered in 
order to fairly adjudicate the merits of the claim for 
service connection for chronic otitis media.  There simply is 
no indication that the veteran's chronic otitis media is 
related to his service.

The only other evidence added to the record consists of the 
veteran's assertions during his August 2002 and February 2008 
Board hearings.  However, the veteran is not shown to possess 
the appropriate medical expertise and training to competently 
offer a probative opinion as to whether his otitis media is 
medically related to service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As such, any statements purporting to do so 
cannot constitute material evidence.  Where, as here, the 
claims turn on a medical matter, unsupported lay statements 
without more, even if new, can never serve as a predicate to 
reopen a previously-disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims file since the 
March 1971 denial constitutes new and material evidence to 
reopen the claim for service connection for chronic otitis 
media.  As such, the Board's March 1971 decision remains 
final, and the appeal must be denied.  As the veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection for Tinnitus and for Bilateral Hearing 
Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran and his representative contend that the veteran 
has tinnitus and hearing loss due to in-service noise 
exposure in training and while stationed in Germany.  The 
veteran testified in both of his Board hearings that firing 
rifles and machine guns in service led to ear pains and loss 
of hearing.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
tinnitus or for bilateral hearing loss.  

The veteran's service medical records show that on January 
1952 and April 1953 preinduction examinations and his March 
1955 discharge examination, whisper testing results were 
15/15, bilaterally.  Therefore, the veteran was not found to 
have right or left ear hearing loss in service.  The service 
medical records are negative for any complaints of tinnitus.

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the post-service evidence does not reflect 
evidence of tinnitus or bilateral hearing loss for several 
years after discharge.  

As noted above, the report of the July 1969 VA examination 
showed tinnitus aurium and two April 1970 statements signed 
by physicians showed treatment for tinnitus since 1966 and 
1967.

An employer medical record dated in March 1971 notes that the 
veteran had noise exposure while in service for 18 months and 
12 years of noise exposure in post service employment.  The 
first documented medical evidence of any hearing loss is 
reflected in a private May 1972 audiogram taken by his 
employer.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
       
25
15
15
25
45

Audiological findings from the veteran's employer between 
1972 and 1994 show progressive hearing loss in both ears 
under the criteria of 38 C.F.R. § 3.385.  

In October 1990, the veteran underwent an audiological 
evaluation at the private Speech and Hearing Center of San 
Juan.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
No 
report
0
LEFT
        
5
10
35
45
60

A patient history from this October 1990 treatment notes that 
the veteran also complained of tinnitus dating from his time 
in service.  

Audiogram findings, in pure tone thresholds, in decibels, 
were not remarkable in a January 1997 audiogram conducted for 
Dr. A.N.B., one of the veteran's private physicians.  In a 
January 1997 statement, Dr. A.N.B. stated that the veteran 
developed tinnitus and hearing loss as a result of his 
exposure to high frequency noise during Army training.  
However, a medical record dated earlier that month indicates 
that the veteran's right ear intermittent tinnitus began with 
a severe attack of vertigo which began within the previous 
month.  

According to the report of a December 2006 VA audiological 
evaluation, the examiner noted a history of bilateral 
recurrent tinnitus.  The veteran told the examiner that he 
had difficulty hearing in noisy environments and crowds 
beginning in 1996.  He told the examiner that he had 5 to 6 
months of noise exposure in service in training and as a 
gunner, that he had occupational noise exposure at work from 
1971 to 1998, and no recreational noise exposure.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
45
LEFT
       
25
25
55
45
75

Speech recognition scores on the Maryland CNC Word List were 
96 percent in both of the veteran's ears.  The examiner 
diagnosed normal hearing in the right ear from 500 to 3000 Hz 
with a moderate sensorineural hearing loss at 4000 Hz, and 
normal hearing in the left ear from 500 to 1000 Hz with a 
moderate to profound sensorineural hearing loss from 2000 to 
4000 Hz.  The audiologist examiner, after a review of the 
claims file, found that hearing loss was less likely as not 
incurred in or aggravated by military service.  The 
audiologist noted the progressive high frequency 
sensorineural hearing loss above 3000 Hz in the employer 
audiological examinations between 1972 and 1997 and the 
veteran's noise exposure in service, work, and at leisure.

Private treatment records submitted in March 2008 show an 
audiological evaluation in May 2001 that reveals current 
hearing loss and audiological evaluations dated in December 
2001 and February 2008 in graphical form without numerical 
interpretation.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 (2007) 
in order to determine the severity of the veteran's bilateral 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
Another of the February 2008 private records shows a 
recommendation the veteran wear hearing aids.  A February 
2008 private medical record printed in Spanish provides an 
audiologist's description of current hearing loss in each of 
the veteran's ears.  

Audiological findings of record clearly show that the veteran 
has current hearing loss disability for VA purposes, as 
defined by 38 C.F.R. § 3.385.  Further, the medical evidence 
documents the veteran's continued complaints of tinnitus; 
given the nature of the disability, the veteran is competent 
to assert the existence of such disability-specifically, 
ringing in the ears-on the basis of his assertions, alone.  
See, e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (citing 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  Hence, the 
only questions remaining for resolution are whether the 
evidence establishes a medical relationship between current 
tinnitus and service and whether there is a medically sound 
basis for attributing the veteran's current bilateral hearing 
loss disability to service.

The first documented evidence of tinnitus, according to Dr. 
I.M.'s April 1970 statement, would be 1966 when he began to 
treat the veteran and the first documented evidence of 
hearing loss is shown in the veteran's May 1972 audiogram 
taken by his civilian employer.  As noted above, the veteran 
was discharged from service in March 1955.  The Board points 
out that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Finally, the Board notes that there is no competent and 
persuasive evidence of a nexus between either the veteran's 
tinnitus or his bilateral hearing loss and service.

Despite Dr. A.N.B.'s statement, the claims for service 
connection still must be denied because there is no competent 
evidence whatsoever of a medical relationship between 
tinnitus or hearing loss and the veteran's period of service.  
The Board finds that Dr. A.N.B.'s January 1997 opinion is not 
persuasive.  The doctor did not actually provide a medical 
opinion as to the relationship, if any, between the veteran's 
current tinnitus or bilateral hearing loss and his service; 
rather, it is clear that the doctor simply reiterated the 
veteran's assertion concerning a medical relationship between 
his claimed disabilities and his active service.  As such, 
Dr. A.N.B.'s statement does not constitute a medical opinion 
in support of the claim.  See LeShore v. Brown, 8 Vet. App. 
406 (1995) (a transcription of a lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional).  

The Board further finds that the January 1997 statement 
provided by Dr. A.N.B. also provides no persuasive support 
for either claim.  Not only is the January 1997 statement 
clearly speculative in nature, but Dr. A.N.B. did not provide 
a stated rationale for his opinion, to include identification 
of the evidence relied upon in reaching the conclusion 
expressed.  Medical opinions expressed in speculative 
language do not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Significantly, Dr. A.N.B. did not indicate that he had 
reviewed any of the veteran's records in rendering his 
opinion.

The Board further notes that, while the December 2006 VA 
examiner diagnosed moderate sensorineural hearing loss and 
offered his suspicion that the veteran's hearing loss might 
be noise-induced, he opined that the evidence cannot be 
interpreted as even suggesting a medical nexus between any 
in-service noise exposure and service, given the veteran's 
report that he had first noticed bilateral hearing loss about 
10 years before the examination, or in approximately 1996.  
As noted above, the veteran was discharged from service in 
March 1955.  

As for assertions advanced by the veteran and his 
representative, to whatever extent they are being advanced to 
establish a relationship, or nexus, between the veteran's 
claimed in-service noise exposure (associated with his work 
in basic training and as a gunner) and current tinnitus and 
bilateral hearing loss, such is a matter within the province 
of trained professionals  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As each is a layperson without the 
appropriate training and expertise, neither the veteran nor 
his representative is competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For these reasons, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for tinnitus and for bilateral hearing loss must 
be denied.  In reaching each conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as no 
competent and persuasive evidence supports either claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).






ORDER

As new and material evidence to reopen the claim for service 
connection for chronic otitis media has not been received, 
the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service 
connection for tinnitus has been received, the appeal as to 
this matter is granted.

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


